84DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Franz et al. [DE 102018208264] and Sun et al. [US 20200083727 A1].
Regarding claim 1, Franz discloses an on-board charger (Charging device, fig 1, paragraph [0002], [0005]), comprising: 
a power supply terminal comprising a first node, a second node, a third node, and a neutral node(Nodes L1, L2, L3, and N, fig 1);
a switching circuit (switches s1, s2 and s1’, fig 1, paragraph [0033]), wherein a first end of the switching circuit is electrically connected to the first node (s2, fig 1), a second end of the switching circuit is electrically connected to the second node (s2, fig 1), and a third end of the switching circuit is electrically connected to the third node (s1’, fig 1);
a first bridge arm (B1, fig 1), wherein a first end of the first bridge arm is electrically connected to a positive voltage bus (B1, 11 connected to DC+, fig 1), a second end of the first bridge arm is electrically connected to a negative voltage bus (B1, 12 connected to DC-, fig 1), and a third end of the first bridge arm is electrically connected to a fourth end of the switching circuit (B1 connected to s2, fig 1); 
a second bridge arm (B4, fig 1), wherein a first end of the second bridge arm is electrically connected to the positive voltage bus (B4, 41 connected to DC+, fig 1), a second end of the second bridge arm is electrically connected to the negative voltage bus (B4, 42 connected to DC-, fig 1), and a third end of the second bridge arm is electrically connected to a fifth end of the switching circuit (B4 connected to s1’, fig 1);
a third bridge arm (B5, fig 1), wherein a first end of the third bridge arm is electrically connected to the positive voltage bus (B5, 51 connected to DC+, fig 1), a second end of the third bridge arm is electrically connected to the negative voltage bus (B5, 52 connected to DC-, fig 1), and a third end of the third bridge arm is electrically connected to a sixth end of the switching circuit (B5 connected s1, fig 1); 
	a fourth bridge arm (DH, fig 1), wherein a first end of the fourth bridge arm is electrically connected to the positive voltage bus (DH, D1 connected to DC+, fig 1), a second end of the fourth bridge arm is electrically connected to the negative voltage bus (DH, D2 connected to DC-, fig 1), and a third end of the fourth bridge arm is electrically connected to the neutral node (DH connected to N, fig 1);
 a first bus capacitor (K1, fig 1), wherein a first end of the first bus capacitor is electrically connected to the positive voltage bus (K1 connected to DC+, fig 1); a second bus capacitor (K2, fig 1), wherein a first end of the second bus capacitor is electrically connected to a second end of the first bus capacitor (series connection of K1, K2, fig 1), and a second end of the second bus capacitor is electrically connected to the negative voltage bus (K2 connected to DC-, fig 1);  a first switch (S3, fig 1), wherein a first end of the first switch is electrically connected to the third end of the fourth bridge arm (S3 connected to DH , fig 1), and a second end of the first switch is electrically connected to the second end of the first bus capacitor and the first end of the second bus capacitor (K1 and K2 connected to s3, fig 1). But Franz does not explicitly disclose the controller which can control the switching circuit and the bridge arms.
Sun discloses a control circuit (control module 13, fig 5A) configured to control the switching circuit, the first bridge arm, the second bridge arm, the third bridge arm and the first switch to operate (a control module, coupled to the first switch set, the second switch set, the AC power terminal, and the power conversion stage.).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Sun in Franz to achieve an apparatus and a method for charging and discharging for, at least to some extent, filling the technical blank of a bidirectional vehicle charging and discharging machine compatible with single-phase and three-phase.
Regarding claim 8, Franz discloses that the on-board charger of claim 1 where the fourth bridge (DH, fig 1) arm comprises: an upper bridge arm switch (D1, fig 1), wherein a first end of the upper bridge arm switch is electrically connected to the positive voltage bus (D1 connected to DC+, fig 1), and a second end of the upper bridge arm switch is electrically connected to the neutral node (VP1 is connected to N, fig 1) and the first end of the first switch (Mid arm is connected to S3, fig 1 ); and a lower bridge arm switch, wherein a first end of the lower bridge arm switch is electrically connected to the second end of the upper bridge arm switch (D1 is connected in series withD2, fig 1 ), and a second end of lower bridge arm switch is electrically connected to the negative voltage bus (D2 connected to DC-, fig 1).
Regarding claim 15, Franz further discloses that each of the first bridge arm, the second bridge arm, and the third bridge arm comprises an upper bridge arm switch and a lower bridge arm switch connected in series (B1, B4 and B5, fig 3, the upper arm and lower arm are connected in series.).
Regarding claim 9, Franz further discloses that the upper bridge arm switch comprises at least one of a first controllable switch and a first diode (D1, fig 1), and the lower bridge arm switch comprises at least one of a second controllable switch and a second diode(D2, fig 1).
Claims 2, 16  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Franz et al. [DE 102018208264] and Sun et al. [US 20200083727 A1].  as applied to claim 1 above, and further in view of Liang et al. [CN 108809138]. 
Regarding claim 2, Franz discloses the on-board charger with the switches in charging device but does not explicitly discloses that each of the bridge arm is connected to the power supply nodes with separate switches.
Liang discloses a second switch (Relay 1, fig 3), wherein a first end of the second switch is electrically connected to the first node(A, fig 3), and a second end of the second switch (Relay 1, fig 3) is electrically connected to the third end of the first bridge arm through a first inductor (Relay 1 is connected to the first bridge through the inductor L1, fig 3); 
a third switch (Relay 2, fig 3), wherein a first end of the third switch is electrically connected to the second node (Node B, fig 3), and a second end of the third switch is electrically connected to the third end of the second bridge arm through a second inductor (relay 2 is connected to the second bridge arm through inductor L2, fig 3); 
a fourth switch (Relay 3, fig 3) wherein a first end of the fourth switch is electrically connected to the third node (C, fig 3), and a second end of the fourth switch is electrically connected to the third end of the third bridge arm through a third inductor (relay 3, is connected to the third bridge arm through the inductor L3, fig 3); and a fifth switch (Relay 5, fig 3), wherein a first end of the fifth switch is electrically connected to the first node, and a second end of the fifth switch is electrically connected to the second end of the third switch (Relay 5 is connected to the node A and the other end is connected to Relay 2, fig 3).
It would have been obvious for the person having an ordinary skill in the art, at the time the invention was filed, by adding the switching set discloses by the Liang, single-phase and three-phase compatibility circuit is realized, which is convenient to get the different power supply requirements. (Paragraph [0004]).
Regarding claim 16, combination of Franz, sun and Liang’s teaches make the on-board charging device obvious, Liang further discloses that the switching circuit further comprises: a resistor (R1, fig 3), wherein a first end of the resistor is electrically connected to the first node and a seventh switch (connected to A  and Relay 11, fig 3),  wherein a first end of the seventh switch is electrically connected to a second end of the resistor, and a second end of the seventh switch is electrically connected to the second end of the second switch (Relay 11 is connected to relay 1, fig 3).
It would have been obvious for the person having an ordinary skill in the art, at the time the invention was filed, by adding the resistor in electronic circuits, the flow of current can be lower to save point, divide voltages, block transmission signals, and bias active elements.
Regarding claim 17, combination of Franz, sun and Liang’s teaches make the on-board charging device obvious, Liang further discloses the switching circuit comprises a plurality of switches, wherein the switch is a relay switch or an intelligent switch (relay switches in reference 2).
It would have been obvious for the person having an ordinary skill in the art, at the time the invention was filed,  to use the teaching of Liang’s concept of relay switch  in on board charging device the load circuits or components that may have different voltage or current levels can be switched between them easily.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Franz et al. [DE 102018208264] and Sun et al. [US 20200083727 A1]. as applied to claim 1 above, and further in view of Chang et al. [US 20200321796 A1].
Regarding claim 14, Franz in view of Sun combine makes the on-board charger of claim 1 obvious, but fail to explicitly disclose the arrangement of three capacitor for filtering. 
 Chang discloses a first filter capacitor (C1, fig 1), wherein a first end of the first filter capacitor is electrically connected to the fourth end of the switching circuit, and a second end of the first filter capacitor is electrically connected to the neutral node(C1 one end is connected to switch s1 and the other is connected to N, fig 3); a second filter capacitor wherein a first end of the second filter capacitor  is electrically connected to the fifth end of the switching circuit(C2 connected to switch s2, s3, fig 3), and a second end of the second filter capacitor is electrically connected to the neutral node (the second end of C2 is connected to N, fig 3); and a third filter capacitor, wherein a first end of the third filter capacitor is electrically connected to the sixth end of the switching circuit (C3 connected to s4, fig 3 ), and a second end of the third filter capacitor is electrically connected to the neutral node (other end of C3 is connected to N. fig 3).
It would have been obvious for the person having an ordinary skill in the art, at the time the invention was filed,  to use the teaching of Chang’s capacitor arrangement with the power supply, voltage peak  ripples can be reduced in the circuit. 
Allowable Subject Matter
Claim 3- 7, 10-13 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3 (and its respective dependent claim), Franz (DE 102018208264)  in view of Sun (US 20200083727 A1) references discloses an on- board charger. However, Franz on- board charger in view of Sun  fail to disclose, “the control circuit controls the second switch and the fifth switch to turn on, and 19controls the third switch and the fourth switch to turn off, and the control circuit controls the first switch to turn off; and when a three-phase power supply is electrically connected to the power supply terminal, the control circuit controls the second switch, the third switch and the fourth switch to turn on, and controls the fifth switch to turn off, and the control circuit controls the first switch to turn on.”.
The dependent Claims 4-7  are also allowed for the reason noted above.
Regarding claim 10, Franz (DE 102018208264)  in view of Sun (US 20200083727 A1) references discloses an on- board charger consist of at least five bridge arms. However, Franz on- board charger in view of Sun  fail to disclose, “a sixth bridge arm, wherein a first end of the sixth bridge arm is electrically connected to the positive voltage bus, a second end of the sixth bridge arm is electrically connected to the negative voltage bus, and a third end of the sixth bridge arm is electrically connected to the fifth end of the switching circuit through a fifth inductor; and a seventh bridge arm, wherein a first end of the seventh bridge arm is electrically connected to the positive voltage bus, a second end of the seventh bridge arm is electrically connected to the negative voltage bus, and a third end of the seventh bridge arm is electrically connected to the sixth end of the switching circuit through a sixth inductor.”
	The dependent claims 11-13 and 18 are allowed for the reason noted above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/NATHANIEL R PELTON/             Primary Examiner, Art Unit 2859                                                                                                                                                                                           7